 In the Matter of GLOBE NEWSPAPER COMPANYandNEWSPAPER GUILDOF BOSTONCase No. R-1413SUPPLEMENTAL DECISIONANDORDERNovember 8, 1939On October 7, 1939, the National Labor Relations Board, hereincalled the Board, issued a Decision and Direction of Election 1 in theabove-entitled proceeding.The Direction of Election provided thatan election by secret ballot be conducted as early as possible but notlater than-thirty (30) days from October 7, 1939, among the follow-ing employees of the Globe Newspaper Company, of Boston, Massa-chusetts, who were on the pay roll of the Company immediately pre-ceding the Direction, including Phyllis Watts, whose name has notpreviously been carried on the company's editorial pay roll, thosewho did not work during such pay-roll period because they were illor on vacation, and employees who were then or have since beentemporarily laid off, but excluding those who have since quit or whohave been discharged for cause : All employees on the editorial payroll (including artists and photographers), business office (or com-mercial), and building maintenance pay rolls, the composing-roomboys and helpers, and those persons on the composing-room pay rollwhose names appear in Appendix C of the Decision and Direction ofElection, but excluding those whose names appear in AppendicesA and B of the Decision and Direction of Election and, in addition,Alexander Haviland, Victor Jones, and F. Ambler Welch; to deter-mine whether or not they desire to be represented by NewspaperGuild of Boston for the purposes of collective bargaining.Pursuant to the Direction an election by secret ballot was con-ducted on October 24, 1939, at Boston, Massachusetts, under the direc-tion and supervision of the Regional Director for the First Region(Boston, Massachusetts).On October 25, 1939, the Regional Direc-tor, acting pursuant to Article III, Section 9, of National Labor Re-115 N. L. R. B. 953.17 N. L.R. B., No. 29.420 GLOBE NEWSPAPER COMPANY421lationsBoard Rules and Regulations-Series 2, issued and servedupon the parties an Election Report.No objections or exceptions tothe Election Report have been filed by any of the parties.As to the results of the ballot, the Regional Director reportedas follows :Total number eligible to vote--------------------------------381Total number of ballots cast________________________________369Total number of blank ballots-------------------------------0Total number of void ballots--------------------------------0Total number of challenged ballots--------------------------9Total number of ballotscast for Newspaper Guild of Boston___ 175Totalnumber of ballots cast against NewspaperGuild ofBoston---------------------------------------------------- 194The results of the election show that no collective bargaining repre-sentative has been selected by a majority of employees in the appro-priate unit.The petition for investigation and certification filed byNewspaper Guild of Boston will therefore be dismissed.ORDERBy virtue of Section 9 (c) of the National Labor Relations Act,49 Stat. 449, and pursuant to Article III, Sections 8 and 9, of Na-tional Labor Relations Board Rules and Regulations-Series 2,IT IS HEREBY ORDEREDthat the petition for investigation and certi-fication of representatives of Globe Newspaper Company, Boston,Massachusetts, filed by Newspaper Guild of Boston, be, and it herebyis,dismissed.